Citation Nr: 0636509	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  03-10 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to a rating in excess of 30 percent for 
avascular necrosis of the right hip, status post surgery, 
prior to January 8, 2003.  

2.	Entitlement to an increased rating for avascular necrosis 
of the right hip, status post total hip replacement, 
currently evaluated as 30 percent disabling, on and after 
March 1, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1980 and from January 1981 to February 1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in June 2003.  

The veteran testified at a hearing at the RO before a Member 
of the Board in September 2003.  

The case was remanded by the Board in March 2004.  As will be 
described in greater detail below, a 100 percent post-
surgical rating was assigned from January 8, 2003 and March 
1, 2004.  That period is not at issue herein.


FINDINGS OF FACT

1.	Prior to surgery that was performed in January 2003, the 
veteran's right hip disorder was manifested by flexion 
limited to only 90 degrees, extension to only 5 degrees and 
internal and external rotation was to only 20 degrees, all 
with pain, which is productive of moderately severe 
impairment.

2.	Subsequent to March 2004, the veteran's right hip disorder 
was manifested by flexion to 100 degrees, extension was to 
neutral, 40 degrees of abduction, 20 degrees of adduction, 
internal rotation to 40 degrees, and internal rotation was to 
40 degrees, with pain.  There was no evidence of instability, 
fatigue, weakness, or lack of endurance following repetitive 
use.  


CONCLUSIONS OF LAW

1.	The criteria for a rating of 50 percent, but no more, for 
the residuals of a hip replacement were met prior to January 
8, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Code 5054 (2006).  

2.	The criteria for a current rating in excess of 30 percent 
for the residuals of a total hip replacement have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 
5054 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in May 2002 and March 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for a current increase, any questions as to the 
appropriate effective date to be assigned are rendered moot.  
As to the increased rating granted herein, reference to 
effective date is referred to the RO for discussion and 
implementation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For a prosthetic hip replacement, with replacement of the 
head of the femur or the acetabulum, for one year following 
implantation of the prosthesis, a 100 percent rating is 
warranted.  Following implantation of a prosthesis, with 
painful motion or weakness such as to require the use of 
crutches, a 90 percent rating is warranted; with markedly-
severe impairment, with residual weakness, pain or limitation 
of motion following implantation of a prosthesis, a 70 
percent rating is warranted; with moderately severe residuals 
of weakness, pain or limitation of motion, a 50 percent 
evaluation is warranted.  A minimal rating shall be set as 30 
percent.  38 C.F.R. § 4.71a, Code 5054.  

The veteran is seeking an increased evaluation for the 
postoperative residuals of a total right hip replacement that 
was necessitated by the avascular necrosis for which service 
connection was established in 1983.  The record shows that 
the veteran underwent the right hip replacement in 1997.  He 
was evaluated as 30 percent by rating decision in November 
1997.  In April 2002, the veteran requested that his 
disability be re-evaluated.  Subsequent to the initial rating 
decision that confirmed and continued the 30 percent rating, 
the veteran underwent a revision of his right hip 
replacement.  A temporary total convalescent rating was 
awarded from the time of that surgery, in January 2003, and 
continued until March 2004, under the provisions of 
38 C.F.R. § 4.71a, Code 5054.  That regulations provides for 
a 100 percent evaluation for one year following the surgery.  
Following March 2004, the rating was returned to the 30 
percent level.  The veteran has appealed the initial denial 
of a rating in excess of 30 percent, which was made before 
the revision surgery, and the return of the award to the 30 
percent level following the schedular assignment.  

An examination was conducted by VA in June 2002.  At that 
time, he reported that he took the medication Naprosyn for 
pain in his hip.  He carried a cane in his left hand at 
times, but not on this examination.  He walked with a non-
antalgic gait and reported start-up pain that was worse when 
getting up out of a chair after sitting for a period of time.  
He stated that he did have groin pain.  He was able to tie 
his shoes without pain.  He did not sleep on his right side.  
He slept with a pillow between his knees.  On examination, 
flexion was to 90 degrees and extension was to 5 degrees, 
with pain.  The veteran had pain at 20 degrees of internal 
rotation as well as at 20 degrees of external rotation.  He 
had noted startup pain when rising from the table.  A 28 cm. 
well-healed posterior approach scar was also noted.  X-ray 
studies showed a total joint prosthesis in place in good 
anatomic position.  There was no radiographic evidence to 
suggest loosening seen.  The assessments were right hip 
hemiarthroplasty and acute injury that was progressive, with 
acetabular changes and progressive degenerative arthrosis of 
the joint.  

Prior to the surgery that took place in January 2003, the 
veteran's right hip is shown to be limited to only 90 degrees 
flexion, with normal hip flexion being noted to be 125 
degrees.  38 C.F.R. § 4.71a, Plate II.  Extension was to only 
5 degrees and internal and external rotation was to only 20 
degrees, both with pain.  This limitation of motion and pain 
is considered to be productive of moderately severe 
impairment such that, prior to the January 2003 surgery, a 50 
percent evaluation was warranted.  38 C.F.R. § 4.7.  The 
record does not show residual weakness, pain or limitation of 
motion that is markedly severe in nature or that the veteran 
requires the use of crutches for ambulation.  As such, an 
evaluation in excess of 50 percent prior to the January 2003 
surgery is not warranted.  

An examination was conducted by VA in March 2004.  At that 
time, the veteran stated that he currently worked as a tool 
and die maker.  His medical history was reviewed.  He 
currently complained of groin pain on the right side, which 
was improved by his surgeries, but not completely relieved.  
He took the medication Naprosyn for his pain.  He did have 
flares associated with cold weather.  He used a cane in the 
left hand.  At work, he had difficulty climbing and also 
difficulty lifting, which was formerly a regular part of his 
job.  He was unable to sleep on his right side, caused by 
more pain.  He did have more pain with repetitive use.  On 
physical examination, there was 100 degrees of flexion, full 
extension to neutral, 40 degrees abduction, 30 degrees of 
adduction, 30 degrees of internal rotation and 40 degrees of 
external rotation.  His internal and external rotation caused 
him some discomfort.  His hip appeared to be stable.  There 
was no crepitus with range of motion.  There was 4/5 strength 
of hip flexion, extension, abduction and adduction, which 
appeared to be related to lack of effort.  There was some 
mild tenderness to palpation over his greater trochanter leg 
lengths were equal.  The assessment was avascular necrosis of 
the right hip, with subsequent total hip arthroplasty, now 
with residual groin pain.  

An examination was conducted by VA in March 2005.  At that 
time, the veteran's medical records were reviewed.  It was 
noted that the veteran had undergone a bipolar 
hemiarthroplasty in 1997 for treatment of avascular necrosis, 
but that he continued to have pain following this procedure 
so in 2003 a right total hip arthroplasty was performed.  He 
took the medication Naprosyn, which seemed to help a little 
bit with his pain.  He continued to use a cane in his left 
hand at all times.  He described the pain as groin pain on 
the right.  He stated that this was a little worse in 
intensity than on his last visit.  He had Start-up type 
stiffness, but once he took six or seven steps, his hip felt 
less stiff.  He denied any swelling, heat, redness, 
instability, locking or problems with repetitive use.  He 
denied flareups of his pain, but stated that it was always 
there.  On examination, flexion was to 100 degrees and 
extension was to neutral.  He had 40 degrees of abduction and 
20 degrees of adduction.  Internal rotation was to 40 degrees 
and internal rotation was to 40 degrees with pain.  There was 
no evidence of instability.  There was some tenderness over 
the posterior superior aspect of the greater trochanter, 
suggestive of mild greater trochanteric bursitis.  Strength 
was 5/5 throughout his lower extremity.  The assessment was 
of status post right total hip arthroplasty, secondary to 
avascular necrosis, with continued mild discomfort.  The 
examiner stated that he did not believe that the veteran's 
range of motion was additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  X-
ray studies, performed after the examination, showed a 
metallic prosthesis, without complication.  The final 
diagnosis was avascular necrosis of the right hip, treated 
with total hip arthroplasty.  

The veteran's right hip was clearly improved by the total 
replacement that was performed in January 2003.  This is 
shown in the range of motion of his hip that was to 100 
degrees flexion and extension that is now to neutral.  
Internal and external rotation are also much improved.  From 
the recent examinations, he does not appear to have as much 
pain in the joint as he did on examination in 2002.  Neither 
is it shown that he has weakness, fatigue or lack of 
endurance.  As such, the record does not show that his 
current right hip disability is productive of moderately 
severe impairment.  Therefore, the current, minimum 30 
percent rating is warranted.  


ORDER

Entitlement to a rating of 50 percent, but no more, for 
avascular necrosis of the right hip, status post surgery, 
prior to January 8, 2003, is granted subject to the 
controlling regulations governing the payment of monetary 
benefits.  

Entitlement to an increased rating for avascular necrosis of 
the right hip, status post total hip replacement, after March 
1, 2004, and currently evaluated as 30 percent disabling, is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


